Name: Council Regulation (EC) No 2398/96 of 12 December 1996 opening a tariff quota for turkey meat originating in and coming from Israel as provided for in the Association Agreement and the Interim Agreement between the European Community and the State of Israel
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  European construction;  international trade;  trade policy;  animal product
 Date Published: nan

 18.12.1996 EN Official Journal of the European Communities L 327/7 COUNCIL REGULATION (EC) No 2398/96 of 12 December 1996 opening a tariff quota for turkey meat originating in and coming from Israel as provided for in the Association Agreement and the Interim Agreement between the European Community and the State of Israel THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Euro-Mediterranean Agreement establishing an association between the European Community and the Member States thereof, of the one part, and the State of Israel, of the other part, was signed in Brussels on 20 November 1995; Whereas, pending the entry into force of the Agreement, the trade provisions thereof were implemented by the Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Community, of the one part, and the State of Israel, of the other part, approved by Decision 96/206/ECSC, EC of the Council and Commission (1); whereas the said Interim Agreement was signed on 18 December 1995 and entered into force on 1 January 1996; Whereas Protocol 1 of these agreements provides for a reduction of the specific duty applicable to imports into the Community of turkey meat originating in and imported from Israel, in respect of a quantity of 1 400 tonnes; Whereas this quota should be opened on an annual basis with effect from 1 January 1996 and the measures necessary for administering it should be adopted, HAS ADOPTED THIS REGULATION: Article 1 A tariff quota for the import of turkey meat originating in Israel shall be opened within the limits of an annual volume of 1 400 tonnes. The specific duty applicable to turkey meat imported under this quota and coming under the CN codes indicated below shall be:  0207 25 10: ECU 170/tonne  0207 25 90: ECU 186/tonne  0207 27 30: ECU 134/tonne  0207 27 40: ECU 93/tonne  0207 27 50: ECU 339/tonne  0207 27 60: ECU 127/tonne  0207 27 70: ECU 230/tonne Article 2 The rules for applying this Regulation shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2777/75 (2). Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1996. For the Council The President A. DUKES (1) OJ No L 71, 20. 3. 1996, p. 1. (2) OJ No L 282, 1. 11. 1975, p. 77. Regulation as last amended by Regulation (EC) No 2916/95 (OJ No L 305, 19. 12. 1995, p. 49).